Citation Nr: 0907480	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  02-03 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from December 1993 to January 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the Veteran's claim of 
entitlement to service connection for paranoid schizophrenia.

This case was previously before the Board in August 2003 at 
which time it was remanded for due process considerations and 
additional evidentiary development.  The actions requested in 
that Remand have been undertaken, and the case has returned 
to the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran, who served on active duty for fewer than 90 
days, was discharged from service in January 1994 due to a 
finding of unsuitability, based on a diagnosis of 
adjustment/personality disorder.

2.  A pre-existing psychiatric disorder/psychosis was not 
documented upon the Veteran's enlistment examination and was 
not otherwise clearly and unmistakably established.  

3.  A psychiatric disorder diagnosed post-service was not 
incurred in or aggravated by service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder, to include on the basis of aggravation, are not 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307(a)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in January 2003, February 2004, March 2005 
and March 2008, the Veteran was notified of the evidence not 
of record that was necessary to substantiate his claim.  He 
was told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim issued in November 
2001.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim, as was accomplished here by readjudication of the 
claim in a Supplemental Statement of the Case issued in July 
2008.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  

With respect to the Dingess requirements, notice was provided 
to the Veteran in a letter from VA dated in March 2008 which 
was issued after the initial adjudication of the claim in 
November 2001.  Nevertheless, in the present appeal, because 
service connection is being denied, and no effective date or 
rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's available relevant 
service, VA and private medical treatment records have been 
obtained.  Evidence from the Social Security Administration 
was also obtained.  The Veteran has also been provided with 
VA examinations in 2007 and 2008.  As such, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled and no further action is necessary under 
the mandate of the VCAA.

Factual Background

A review of the Veteran's service treatment records (STRs) 
from his brief period of service extending from early 
December 1993 to mid-January 1994 reflects that no 
psychiatric abnormality was noted on the November 1993 
enlistment examination report.  In January 1994, the Veteran 
was referred for psychiatric evaluation following vague 
complaints of suicidal ideation.  In early January 1994, the 
Veteran underwent an evaluation by a psychologist.  The 
Veteran denied having a history of psychiatric treatment or 
suicidal ideation.  Severe adjustment disorder was diagnosed 
and the evaluator noted that the Veteran was not 
psychologically suitable for continued military training.  
Separation from Naval service was strongly recommended.  The 
Veteran's DD 214 reflects that the Veteran was discharged in 
mid-January 1994, due to personality disorder. 

Private medical records from the University of Alabama at 
Birmingham (UAB) dated from March 1995 to July 2001 reflect 
that the Veteran received psychiatric treatment primarily for 
diagnosed paranoid schizophrenia and for other diagnosed 
conditions including substance abuse and depressive disorder.  
These records noted a history of depression since 1992 
following the Veteran's brother's suicide and revealed that 
he was hospitalized at that time.  

Private medical records from Western Mental Health Center 
(WMHC) dated from 1994 to 2006 show that the Veteran was 
treated for paranoid schizophrenia, diagnosed as early as 
1994 and at least one suicide attempt.  The Veteran's medical 
history included references to him hearing voices when he was 
13 years old, treatment for substance abuse in 1988 and 
psychiatric hospitalizations in 1992, 1994 and 1995.  

Records from the Social Security Administration (SSA) reflect 
that SSA disability benefits were granted for the Veteran 
based on a psychotic disorder which was determined to have 
begun in February 1994.  SSA records include private medical 
records reflecting that the Veteran was hospitalized from 
late January 1994 to early February 1994 for treatment of an 
unspecified psychotic disorder; incidental findings of mild 
mental retardation and personality disorder were also noted.  
Those records indicated that the Veteran had been treated for 
substance abuse in 1988 and again for PTSD sometime after the 
suicide of the Veteran's brother (which he witnessed) in 1992 
and prior to enlistment into service in November 1993.  

A VA examination was conducted in August 2007 and the claims 
folder was reviewed.  Paranoid schizophrenia and 
polysubstance abuse (in remission for 6 months) were 
diagnosed.  The examiner noted that the Veteran had been 
diagnosed with and treated for paranoid schizophrenia since 
leaving the military.

A statement in November 2007 confirmed that the Veteran had 
received alcohol and drug treatment at a private facility in 
November and December 1988, but indicated that the actual 
records of that treatment were unavailable.  Also received in 
November 2007, was a statement from UAB indicating that they 
did not have any records for the Veteran dated in 1992.  

A VA examination was conducted in June 2008 and the claims 
folder was reviewed.  The Veteran reported that he began 
hearing voices in service and not before that time.  Paranoid 
schizophrenia was diagnosed and the examiner opined that 
there was no evidence in the record clearly and unmistakable 
establishing the presence of a psychotic disorder prior to 
the Veteran being in service; it was noted that there was 
some indication of substance abuse during that time.  The 
examiner observed that the history in the record and that 
given by the Veteran on examination were contradictory, but 
concluded that there was no evidence supporting a finding 
that the Veteran had a psychotic disorder prior to being in 
service.   

The VA examiner further opined that although it was 
theoretically possible that the Veteran may have developed 
symptoms of a psychotic disorder during his time in the Navy, 
there was no evidence in the record to support this.  The 
examiner observed that there was no evidence of a prodome to 
psychosis or hallucinations/delusions while the Veteran was 
in the Navy and noted that the Veteran was not treated for 
serious symptoms until shortly after discharge.  The examiner 
concluded that it was not at least as likely as not that a 
psychotic disorder was initially manifested during the 
Veteran's period of service.  

Legal Analysis

The Veteran asserts that he currently has a psychiatric 
disorder that was first manifested during his period of 
active service, or in the alternative, that he had a pre-
existing psychiatric disorder which was aggravated by his 
period of active service.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b) 
(2008).  A veteran who served during a period of war, as the 
veteran here, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
entrance medical examination.  38 U.S.C.A. §§ 1111, 1132 
(West 2002).  Where there is "clear and unmistakable" 
evidence that the injury or disease claimed pre-existed 
service, the presumption does not attach, and the issue 
becomes whether the disease or injury was aggravated during 
service.  Id.

The law further provides that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See Cotant v. Principi, 17 Vet. App. 117, 
131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is 
a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3- 03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a)(1).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. § 3.303(c) (2008).  Service connection is not 
available for a personality disorder in service without 
competent medical evidence of a superimposed psychiatric 
disorder.  VAOPGCPREC 82- 90; see also, Carpenter v. Brown, 8 
Vet. App, 240, 245 (1995); Beno v. Principi, 3 Vet. App. 439, 
441 (1992); 38 C.F.R. §§ 4.9, 4.127.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The initial inquiry in this case is whether the Veteran had a 
psychiatric disorder/psychoses which existed prior to 
service.  A veteran will be presumed to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1132 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.304 (2008).

At entry into active duty, in November 1993, the Veteran had 
a physical examination which included a normal finding of 
psychiatric functioning and no notation on his induction 
examination report that notes a past or present psychiatric 
disorder.  The Veteran did not report a history of excessive 
worry or depression.  As such, the presumption of soundness 
attaches and the Board will inquire whether clear and 
unmistakable evidence exists to rebut such a finding.  

As noted in a recent decision of the U.S. Court of Appeals 
for the Federal Circuit, Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  When, as in this case, no preexisting 
condition is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry.  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the Veteran's 
disability was both preexisting and not aggravated by 
service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C. § 
1153.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
§ 1111, the veteran's claim is one for service connection.  
This means that no deduction for the degree of disability 
existing at the time of entrance will be made if a rating is 
awarded.  See 38 C.F.R. § 3.322.  

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
However, that threshold has not been met in this case.  While 
the evidence on file does contain references to pre-service 
treatment for substance abuse (1988) and depression (1992) 
following the suicide of the Veteran's brother, substance 
abuse in and of itself is not a psychosis and the file 
contains no actual records addressing the nature of the 
Veteran's treatment, if any, received in 1992.  Moreover, a 
VA medical opinion was offered for the record in 2008 which 
was based upon a comprehensive review of the Veteran's claims 
folder and medical history, the opinion provided was to the 
effect that there was no evidence in the record clearly and 
unmistakable establishing the presence of a psychotic 
disorder prior to the Veteran being in service.  

In essence, as there is no competent medical evidence of 
record that the Veteran had a psychiatric disorder/psychosis 
which existed prior to his entrance into service the Veteran 
is presumed to have entered service in sound condition.  38 
U.S.C.A. § 1132; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  
Having found that the Veteran was in sound physical condition 
at the time he entered service, the Board's inquiry must then 
ascertain whether the Veteran incurred a psychiatric disorder 
as a result of any incident of such service.

The Board acknowledges the assessment of a personality 
disorder made during the Veteran's service, but points out 
that a personality disorder in not currently diagnosed or at 
any time post-service.  Nonetheless, even if a personality 
disorder was currently diagnosed, as was noted earlier 
herein, personality disorders are not diseases or injuries 
within the meaning of applicable legislation, and are not 
disabilities for which service connection may be granted 
unless there is competent medical evidence of a superimposed 
psychiatric disorder.  38 C.F.R. § 3.303(c); VAOPGCPREC 82- 
90; see also, Carpenter v. Brown, 8 Vet. App, 240, 245 
(1995); Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 
C.F.R. §§ 4.9, 4.127.

Indisputably, the record does contain evidence of a currently 
manifested psychiatric disorder, which has been diagnosed as 
paranoid schizophrenia upon VA examinations conducted in 2007 
and 2008.  However, the evidence of record does not 
demonstrate that such current psychiatric disability is 
etiologically related to service, including as being a 
superimposed psychiatric disorder related to the personality 
disorder identified in service.

The evidence of file indicates that the Veteran did seek 
treatment for a psychiatric disorder during his first post-
service year, and that paranoid schizophrenia was diagnosed 
at least as early as May 1995.  However, even were a 
psychiatric condition to have been diagnosed during the 
Veteran's first post-service year, the presumptive provisions 
are not applicable in this case as the Veteran did not serve 
on active duty for 90 days continuously or otherwise.  See 
38 C.F.R. § 3.307(a)(1).  

A veteran seeking disability benefits (on the basis of direct 
service incurrence) must establish the existence of a current 
disability and an etiological connection between service and 
the currently claimed and manifested disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, no 
such etiological nexus is established by competent evidence.  
The only competent medical opinion of record, provided by a 
VA examiner in 2008, concluded that it was not at least as 
likely as not that a psychotic disorder was initially 
manifested during the Veteran's period of service observing 
that there that there was no evidence of a prodome to 
psychosis or hallucinations/delusions while the Veteran was 
in the Navy and pointing out that the Veteran was not treated 
for serious symptoms until shortly after discharge.  There is 
no medical opinion to the contrary.

The Board acknowledges the Veteran's contention to the effect 
that he has a current psychiatric disorder which had its 
onset or is etiologically related to his period of military 
service.  However, the Board observes, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does 
not show that a psychiatric disorder was incurred in or 
aggravated by service, to include as a superimposed 
psychiatric disorder, and the presumptive provisions are not 
applicable in this case.  In reaching the conclusion above, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


ORDER

Service connection for a psychiatric disorder on the basis of 
direct service incurrence and aggravation of a pre-existing 
disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


